Citation Nr: 0612080	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-34 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a left arm disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed September 1992 RO decision denied the 
veteran's claim of entitlement to service connection for a 
left arm disorder.

2.  New evidence associated with the claims file since the 
unappealed September 1992 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a left arm disorder and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's tinnitus is not related to active military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left arm disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated September 2002, prior to the initial VA 
adjudication of the veteran's claims, of the information and 
evidence needed to substantiate and complete his claim for 
tinnitus and his claim to reopen the issue of entitlement to 
service connection for a left arm disorder.  The letter also 
informed the veteran that VA would obtain all service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify includes informing 
the veteran that he must send in all evidence in his 
possession pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The September 2002 letter did not expressly direct the 
veteran to do this, but stated "[t]ell us about any 
additional information you would like us to obtain."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the October 2003 statement of the case.  It is 
clear from these documents that the RO was asking for any 
records related to the veteran's claim.  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, in the case of the application to reopen the issue of 
entitlement to service connection for a left arm disorder, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA 
has a duty, in order to assist the veteran, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.  
The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained, and there 
is no indication that any pertinent evidence was not 
received.  See 38 U.S.C.A. § 5103A(b).  The Board also notes 
that although the veteran was not examined for the purpose of 
addressing his claim to reopen the issue of entitlement to 
service connection for a left arm disorder, VA is not 
required to provide such an examination for a claim to reopen 
a finally decided decision.  See 38 C.F.R. § 3.159(c).

In the case of the claim for entitlement to service 
connection for tinnitus, VA has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA medical records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was advised what evidence VA had 
requested, and notified what evidence had been received.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained, and there is no 
indication that any pertinent evidence was not received.  See 
38 U.S.C.A. § 5103A(b).  In a March 2006 statement, the 
veteran's representative requested a medical examination to 
determine the etiology of his tinnitus.  The VCAA requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this case, the record does 
not show a current diagnosis of tinnitus.  As such, an 
examination is not necessary in order to make a decision on 
his claim.  38 C.F.R. § 3.159(c)(4).  As the veteran has not 
identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  The Board notes that the veteran 
was not informed that a disability rating and effective date 
would be assigned if his claim was granted.  However, since 
the veteran's claims for service connection for a left arm 
disorder and tinnitus are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

II. New and Material Evidence

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In an unappealed September 1992 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for a left arm disorder on the basis that there 
was no evidence to relate the current diagnosis of latent 
ulnar palsy of the left ulnar to the sling palsy shown in 
service.
 
The veteran was notified of the September 1992 rating 
decision but did not file a notice of disagreement.  
Therefore, the September 1992 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
September 1992 RO decision was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence of record at the time of the September 1992 
rating decision consisted of the veteran's service medical 
records and VA medical records from April and August 1992, 
and private medical records from University Hospitals of 
Cleveland from February and May 1986, and October 1987.

Evidence of record received since the September 1992 RO 
decision includes May 1986 medical records from the 
University Hospitals of Cleveland, VA medical records from 
August 2001 to September 2002, and a November 2002 VA 
examination.  The May 1986 medical records are duplicative to 
those already considered in the September 1992 rating 
decision.  Accordingly, this evidence is not new and 
material.

The VA medical records received since the September 1992 RO 
decision are new in that these statements were not of record 
at the time of the 1992 decision.  However, these records are 
not "material" as defined above, since they do not relate 
to the veteran's left arm.  Accordingly, the VA medical 
records are not new and material as they do not raise a 
reasonable possibility of substantiating the claim.

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for a left arm disorder.  As new and 
material evidence to reopen his finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      III. Entitlement to Service Connection for Tinnitus

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records reveal no complaints, 
treatments, or findings of tinnitus.  There is no medical 
evidence of record of a diagnosis of tinnitus and no medical 
evidence to suggest any complaints of tinnitus are related to 
the veteran's service more than 30 years ago.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997).
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of tinnitus in service or currently, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a left arm disorder is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


